DETAILED ACTION
This action is responsive to the following communications: Applicant’s Response filed on January 19, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2019/0250773 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1 and 3-12 are pending in this case. Claim 1 was amended.1 Claim 1 is the independent claim. Claims 1 and 3-12 are rejected.

Claim Objections




Claim 1 is objected to because of the following informalities:  
There is a parenthetical after the second limitation of claim 1: “(para 58, 59).” It should be removed.
Appropriate correction is required.



Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0219325 A1, filed by Chu et al., on January 22, 2015, and published on July 28, 2016 (hereinafter Chu), in view of U.S. Patent Application Publication No. 2013/0047098 A1, filed by Shuster on August 20, 2012, and published on February 21, 2013 (hereinafter Shuster), further in view of U.S. Patent Application Publication No. 2016/0080442 A1, filed by Justice et al., on September 14, 2014, and published on March 17, 2016 (hereinafter Justice).
independent claim 1, Chu discloses a method, comprising: 
Receiving a selection of an interactive application for user interaction, the selection causing content of a virtual scene of the interactive application to be provided for rendering on a head mounted display (HMD) worn by a user…; Chu discloses a VR system in which a virtual scene is presented to a user via an HMD, the content of the scene including visual options for accessing additional virtual scenes (see Chu, paragraphs 0033 [VR scene is presented based on a current FOV and predict future FOVs based on user inputs while navigating within the current FOV] and 0036 [VR uses an HMD to allow a user to navigate through the game space]).
Chu fails to expressly disclose the content of the virtual scene includes visual options for accessing additional virtual scenes of the interactive application.
	However, Shuster teaches a virtual environment comprising scenes with demarcated boundaries that users must cross to enter (see Shuster, paragraphs 0118-0122 [describing how users access different scenes by crossing boundaries between scenes], 0142-0143 [boundaries are demarked within the VR scene, such as akin to a link, represented as a path, door, window, text, touchable object, etc., where a boundary is associated with a second location to be accessed by a user/avatar], and 0201-0205 [describing how virtual worlds are comprised of a plurality of scenes, which are akin to different rooms, buildings, or locations, and which are defined by appearance, size, items, architecture, etc., and users locate and enter various scenes]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Chu and Shuster before him before the effective filing date of the claimed invention, to modify the method of Chu to incorporate nested scenes as taught by Shuster. One would have been motivated to make such a combination because this facilitates interactions within a virtual environment, as taught by Shuster (see Shuster, paragraphs 0002-0003 [“Accordingly, development of a widely scoped three dimensional information system, whether denominated as a virtual world system or the "3D Web", has 
Chu and Shuster fail to further teach the method comprising detecting interactivity of the user in the virtual scene, the detected interactivity processed to identify predicted interaction of the user with a specific one of the visual options…
	However, Justice teaches intelligent streaming of game content where user interactivity within a game scene is monitored of different components of game content, and based on the measured interactivity, a determination is made as to the a probable next scene, which triggers the prefetching of the predicted next scene prior to its selection (see Justice, paragraphs 0020 [interactivity of content is be based on a number of different techniques], 0021 [prefetching intent is to optimize gaming sessions], and 0060-0061 [describing the actions in Figs. 3 and 4, in which a player’s avatar is present within a particular context of a game board, and based on the interactivity of the player, a determination as to the next likely anticipated context is determined, and the assets associated with the context (e.g., scene) are prefetched]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings supra).
	Chu, as modified by Shuster and Justice, further teaches method comprising
…the processing of the interactivity continues while the user interacts within the virtual scene and includes evaluating interactivity indicators identified from the interactivity of the user to determine one or more of the interactivity indicators directed toward the specific one of the visual options reaching a threshold indicative of imminent selection of the specific visual option, the evaluation used to gauge expressed interest of the user toward the specific visual option without requiring selection of the specific visual option; Shuster further teaches detecting a user’s activity within the virtual scene to identify predicted interactions with objects within the scene (see Shuster, paragraphs 0142-0143 and 0201-0205, described supra). Additionally, Justice further teaches constant monitoring of a player’s interactivity within a game scene to constantly determine the most likely next context and intelligently prefetch assets associated with the determined next context without yet executing the next context (see Justice, paragraphs 0020-0021 and 0060-0061, described supra).
Pre-loading content of a second virtual scene associated with the specific visual option that was identified to be imminently selected based on achieving the threshold, wherein the pre-loading caches the content for the second virtual scene without executing said second virtual scene; Justice further teaches constant monitoring of a player’s interactivity within a game scene to constantly determine the most likely next context and intelligently prefetch assets associated supra).
Executing the second virtual scene, upon selection of the visual option by the user, using the pre-loaded cached content, so as to enable full rendering of the second virtual scene for interactivity by the user, wherein the virtual scene and the second virtual scene are part of the interactive application, and wherein operations of the method are performed by a processor; Justice further teaches executing the second context upon determination that the triggering event has occurred (see Justice, paragraphs 0020-0021 and 0060-0061, described supra)

With respect to dependent claim 3, Chu, as modified by Shuster and Justice, teaches the method of claim 1, as described above.
	Justice further teaches the method wherein reaching the threshold includes, 
Identifying each interactive indicator of a plurality of interactive indicators in the virtual scene, wherein each interactive indicator is associated with a corresponding visual option; Justice further teaches identifying interactivity with all game assets within the current context to determine the most likely next context (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).
Continuously evaluating each interactive indicator of the plurality of interactive indicators to determine when the plurality of interactive indicators approach the threshold representing imminent selection of the specific visual option associated with the second virtual scene; Justice further teaches continuously monitoring all interactivity with all game assets and dynamically updating the probabilities of each being the next most likely context based on the player’s actions (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).

dependent claim 4, Chu, as modified by Shuster and Justice, teaches the method of claim 1, as described above.
	Justice further teaches the method wherein pre-loading further includes, continuing to evaluate each interactive indicator of plurality of interactive indicators during the pre-loading of the second virtual scene, while the user continues to interact with the virtual scene, the continued evaluation used to verify that the predicted interaction of the user provided through the plurality of interactive indicators continues to be directed toward the specific visual option associated with the second virtual scene.
	Justice further teaches continuously monitoring all interactivity with all game assets and dynamically updating the probabilities of each being the next most likely context based on the player’s actions (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).

With respect to dependent claim 5, Chu, as modified by Shuster and Justice, teaches the method of claim 4, as described above.
	Justice further teaches the method wherein when the continued evaluation of the plurality of interactive indicators detects a switch in the imminent selection of the visual option, pausing the pre-loading of the content of the second virtual scene.
	Justice further teaches continuously monitoring all interactivity with all game assets and dynamically updating the probabilities of each being the next most likely context based on the player’s actions (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).

With respect to dependent claim 8, Chu, as modified by Shuster and Justice, teaches the method of claim 3, as described above.
	Justice further teaches the method, further includes continuing to monitor interactivity of the user within the virtual scene, the monitored interactivity processed till the threshold of actions that is indicative of selection of a second visual option in the virtual scene is reached, wherein the second visual option is associated with a third virtual scene.
	Justice further teaches continuously monitoring all interactivity with all game assets and dynamically updating the probabilities of each being the next most likely context based on the player’s actions (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).

With respect to dependent claim 9, Chu, as modified by Shuster and Justice, teaches the method of claim 8, as described above.
	Justice further teaches the method wherein the pre-loading includes pre-loading content of the third virtual scene.
	Justice further teaches continuously monitoring all interactivity with all game assets and dynamically updating the probabilities of each being the next most likely context based on the player’s actions, and intelligently prefetching assets based on the determination (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).

With respect to dependent claim 10, Chu, as modified by Shuster and Justice, teaches the method of claim 1, as described above.
	Shuster further teaches the method wherein the visual options include one or more of interactive buttons, images of interactive virtual objects, interactive textual content, and interactive floating menu.
	Shuster further teaches that the visual options include at least interactive virtual objects or interactive virtual text content (see Shuster, paragraphs 0142-0143 and 0201-0205, described supra, claim 1).

dependent claim 11, Chu, as modified by Shuster and Justice, teaches the method of claim 1, as described above.
	Shuster further teaches the method wherein a plurality of interactive indicators captured during the interactivity of the user in the virtual scene include any one or combination of gaze, movement of the user within the virtual scene, movement of a body part adorned with a wearable device, and a control trigger.
	Shuster further teaches that the indicators include movement of the user/avatar within the scene or a control trigger (see Shuster, paragraphs 0142-0143 and 0201-0205, described supra, claim 1).

With respect to dependent claim 12, Chu, as modified by Shuster and Justice, teaches the method of claim 1, as described above.
	Shuster further teaches the method wherein the visual options included in the virtual scene are specific to the virtual scene.
	Shuster further teaches that the visual options include at least interactive virtual objects or interactive virtual text content which are specific to the particular scene (see Shuster, paragraphs 0142-0143 and 0201-0205, described supra, claim 1).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, in view of Shuster, further in view of Justice, further in view of U.S. Patent Application Publication No. 2013/0151651 A1, filed by Chhaochharia et al., which entered the U.S. National Stage on July 31, 2012, and published on June 13, 2013 (hereinafter Chhaochharia).

With respect to dependent claim 6, Chu, as modified by Shuster and Justice, teaches the method of claim 5, as described above.
further including, 
Maintaining the pre-loaded content of the second virtual scene for a pre-defined period of time; Chhaochharia further teaches storing the preloaded content in cache for a predefined length of time (see Chhaochharia, paragraph 0031, described supra, claim 1).
Upon expiration of the pre-defined period of time unloading the pre-loaded content of the second virtual scene, wherein the unloading of the pre-loaded content of the second virtual scene is performed when no user interactivity is directed toward the specific visual option associated with the second virtual scene during the pre-defined period of time. 
	However, Chhaochharia teaches storing the preloaded content in cache for a predefined length of time, and clearing the cache once there is a lack of activity towards the first target (see Chhaochharia, paragraph 0031 [player activity is continuously monitored and probabilities are dynamically updated based on the monitored actions and decisions made by the player; old data may be replaced if the probabilities change]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Chu, Shuster, Justice, and Chhaochharia before him before the effective filing date of the claimed invention, to modify the method of Chu, as modified by Shuster and Justice, to incorporate predictive caching of a second scene based on player actions to store, but not execute, the content in anticipation of its upcoming use for a predefined period of time as taught by Chhaochharia. One would have been motivated to make such a combination because this decreases latency and increases user satisfaction even where the game is highly interactive and complex, as taught by Chhaochharia (see Chhaochharia, paragraph 0003 [“Predicting upcoming game sequences for in-advance generation can work well when the number of options is fewer in number, however complex interactive MMORP games, such as first person shooter and real-time strategy games, are very interactive and dynamic in nature, and it is extremely difficult, if not impossible to predict user actions and upcoming game streams in advance.”]).
dependent claim 7, Chu, as modified by Shuster and Justice, teaches the method of claim 4, as described above.
Chu, Shuster, and Justice fail to further teach the method wherein when the continued evaluation of the plurality of interactive indicators detects a switch in the imminent selection of the visual option, unloading the content of the second virtual scene that was pre-loaded.
	However, Chhaochharia teaches clearing the cache once there is a switch to a second target occurs (see Chhaochharia, paragraph 0031, described supra, claim 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Chu, Shuster, Justice, and Chhaochharia before him before the effective filing date of the claimed invention, to modify the method of Chu, as modified by Shuster and Justice, to incorporate predictive caching of a second scene based on player actions to store, but not execute, the content in anticipation of its upcoming use for a predefined period of time as taught by Chhaochharia. One would have been motivated to make such a combination because this decreases latency and increases user satisfaction even where the game is highly interactive and complex, as taught by Chhaochharia (see Chhaochharia, paragraph 0003, described supra, claim 6).

Response to Arguments
Applicant's arguments filed January 19, 2021, have been fully considered but they are not persuasive.

	Applicant argues that the rejection of record fails to teach the independent claim because Shuster requires explicit selection and Justice fail to teach predicting selection of a visual option within a game scene (see Response, pages 5-7). The Examiner respectfully disagrees.

	Therefore, Shuster is combined to teach rendering such transitions in a visually distinguishable manner so as to make it apparent to the user that they are selectable. In other words, Chu contains invisible interactivity indicators, while Shuster teaches visible interactivity indicators. That Shuster requires a user to actively select one in order to transition to a new scene is irrelevant, because the teachings relied upon are merely that the indicators are visible.
	Thereafter, Justice is combined for the teachings of constant tracking of a user associated with different components of game content, which are equivalent to the plurality of interactivity indicators. Based on the tracking with respect to the plurality of components, Justice determines, based on a plurality of factors, such as current location, adjacent gameboard locations, and user movement within the current gameboard location, the most likely next content and prefetches the content associated with that prediction. Like Chu, Justice does not require express or explicit selection to trigger the prefetch, but merely does so based on a variety of factors before the user makes a determinative action. 
	Accordingly, the rejections are maintained as recited above.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2008/0301300 A1 (Predictive Asynchronous Web Pre-Fetch).
U.S. Patent Application Publication No. 2013/0141428 A1 (Computer-Implemented Apparatus, System, and Method for Three Dimensional Modeling Software).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 On page 5 of the Response, the Applicants states “Applicant has amended independent claim 1 to provide more clarity to the interactivity feature, and dependent claims 3, 4 and 6 to fix any antecedent issues arising from the amendment of independent claim 1.” (emphasis added). Only claim 1 was amended, and a review of claims 3, 4, and 6 does not appear to indicate any antecedent basis issues that require correction. It is possible that this is an artifact from the previous amendment, where claims 3, 4, and 6 were amended.